DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            JEFFREY LINDEN,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D22-353

                                [June 29, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432016CF000405.

   Jeff B. Linden, Moore Haven, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Pursuant to Sims v. State, 286 So. 3d 292 (Fla. 4th DCA
2019), rev. denied, No. SC19-2065, 2020 WL 1899575 (Fla. Apr. 16, 2020),
Linden is not entitled to retroactive application of State v. Lewars, 259 So.
3d 793 (Fla. 2018).

CIKLIN, CONNER and ARTAU, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.